Citation Nr: 0528905	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1964 to March 
1973.  He served in Vietnam and was awarded the Combat Action 
Ribbon.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).

Procedural history

Service connection was granted for PTSD in an August 1986 VA 
rating decision.  A 30 percent disability rating was 
assigned.  In a January 1991decision, the Board granted a 50 
percent rating.

In April 1998, the RO received the veteran's claim for an 
increase in the disability rating assigned his service-
connected PTSD.  The October 1998 rating decision denied the 
claim, and the veteran appealed.

The Board remanded the case in January 2001 for the purpose 
of obtaining additional medical records and affording the 
veteran a VA psychiatric examination.  After the additional 
development requested by the Board was accomplished, the RO 
again denied the veteran's claim in a December 2002 
supplemental statement of the case (SSOC).  Following this 
action, the Board again remanded the case, this time to 
ensure compliance with the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The RO subsequently 
provided the veteran with the required notice and again 
denied the veteran's claim in a January 2005 SSOC.  The case 
is once again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



Motion for a new hearing

The veteran was scheduled for a hearing before the 
undersigned Veterans Law Judge on July 18, 2005.  Without 
explanation, the veteran failed to report for the hearing.  
In September 2005, the veteran's spouse submitted a request 
that the veteran's hearing be rescheduled.  She further 
indicated that the veteran was unable to attend the July 2005 
hearing due to a host of medical problems.  

While the regulations allow for a hearing to be rescheduled 
after a claimant has failed to report in certain narrow 
circumstances (namely where good cause is shown and the cause 
for the failure to appear arose under such circumstances that 
a timely request for postponement could not have been filed 
prior to the scheduled hearing date), such request must be 
filed within 15 days of the original hearing date.  
See 38 C.F.R. § 20.703(d).  In the instant case, the request 
for a new hearing was filed with the Board in September 2005, 
well over the 15-day period allowed for making such request.  
The motion for a new hearing is accordingly denied. 

Issue not on appeal

The RO denied the veteran's claim of entitlement to a total 
rating based upon individual employability (TDIU) in a March 
2004 rating decision.  To the Board's knowledge, the veteran 
has not disagreed with that decision and the issue is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].




REMAND

The veteran seeks an increased rating for his service-
connected PTSD, which is currently evaluated as 50 percent 
disabling.  He essentially contends that the symptomatology 
associated with his condition is more severe than that 
contemplated by the assigned rating.

For reasons stated immediately below, the Board believes that 
another VA psychiatric examination must be completed. 

The record reflects that in addition to his service-connected 
PTSD, the veteran has also been diagnosed with a number of 
other nonservice-connected psychiatric disabilities, 
including paranoid schizophrenia, generalized anxiety 
disorder, a depressive disorder, organic brain syndrome, and 
"functional mild mental retardation."  

The Board notes that compensation can only be granted for 
service-connected disabilities.  See 38 U.S.C.A. § 101(13) 
(West 2002).  Thus, in rating the veteran's PTSD it is 
incumbent upon the Board to identify, and disregard, any 
psychiatric pathology which is due to the veteran's multiple 
nonservice-connected psychiatric disabilities and that 
resulting from PTSD.  However, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

In the instant case, the only medical opinion which attempted 
to differentiate between the symptomatology associated with 
each of the veteran's psychiatric disorders is that of the 
March 2001 VA examiner.  While the examiner attempted to 
relate select symptoms with various psychiatric conditions, 
he also indicated that personality testing and detailed 
cognitive screening were necessary to "help clarify the 
diagnosis" and "assess the possibility of any intellectual 
or memory decline."  Such testing was not conducted, 
however, because the veteran's lack of personal hygiene 
apparently made him "intolerable" to be around.

Following the March 2001 VA examination, the veteran also 
submitted extensive additional medical evidence, which 
included detailed medical treatment records regarding a 1979 
work-related accident in which the veteran suffered a head 
injury.  These records also include treatment records 
pertaining to the surgical removal of a brain tumor, which 
was discovered during the course of the veteran's treatment 
for his work-related accident.  Perhaps the most significant 
aspect of the additionally-submitted evidence are psychiatric 
treatment records from the early 1980s which reflect that 
within months of his 1979 brain surgery, the veteran began to 
experience various psychiatric symptomatology including 
paranoid delusions, agitation, anger management issues, 
hallucinations, severe anxiety, and depression.  Although the 
Board is precluded from opining on medical matters, see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the timing 
of the increase in symptomatology is suggestive of an organic 
basis for at least some of the veteran's symptomatology.  

Because the March 2001 VA examination did not include the 
report of clinically-indicated psychological testing, was 
somewhat equivocal in relating symptomatology to various 
psychiatric disabilities, did not consider the recently-
submitted medical evidence surrounding the veteran's 1979 
head injury and brain tumor, and is now nearly five years 
old, the Board believes that an additional VA examination is 
necessary to properly differentiate between the 
symptomatology associated with the veteran's PTSD, and that 
associated with his various nonservice-connected psychiatric 
disabilities.  See Mittleider, supra; see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"]. 

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should schedule the veteran for a 
VA psychiatric examination to determine 
the current nature and severity of the 
veteran's service-connected PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.  After performing any 
clinically-indicated psychological 
testing, the examiner should attempt to 
differentiate between the symptomatology 
associated with the veteran's service-
connected PTSD and that associated with 
his various nonservice-connected 
psychiatric disabilities.  If the 
symptomatology associated with each 
cannot be differentiated, the examiner 
should so state.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

